—In an action to recover damages for personal injuries, the defendant Access Northern Security Control, Inc., a/k/a Access Control International appeals from an order of the Supreme Court, Kangs County (Kramer, J.), dated August 12, 1999, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
In an action to recover damages for personal injuries allegedly sustained in a slip and fall accident, the plaintiff must prove that the defendant either created the dangerous condition, or had actual or constructive notice thereof (see, Gordon v American Museum of Natural History, 67 NY2d 836). We agree with the Supreme Court that, after the appellant made out a prima facie case for summary judgment, the plaintiff came forward with sufficient admissible evidence in opposition to the motion to create an issue of fact as to whether the appellant created the alleged dangerous condition. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.